DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Applicant’s amendment filed April 24, 2020 is entered.
	Claims 1-16 and 18-258 have been canceled.
	Claim 17 is pending and currently under consideration.

3.	Claim 17 is objected to for following informalities:

	Claim 17 recites a murine antibody comprising a light chain and heavy chain variable sequence as depicted in FIGs. 7A-7B (SEQ ID NO:10) and FIGs. 8A-8B (SEQ ID NO:14). Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). See MPEP 2173.05(s).  

	In this case, the reference to the sequences in the Figures causes confusion since the Figures recites multiple sequences while the instant claim appears to recite only two sequences for VL and VH. Applicant is suggested to delete the FIGs. 7A-7B and FIGs. 8A-8B and also delete the parentheses. 

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	
	The claims are drawn to a humanized anti-CD79b antibody wherein monovalent affinity of the antibody to human CD79b is substantially the same as monovalent affinity of a murine antibody comprising a VL of SEQ ID NO:10 and VH of SEQ ID NO:14. The specification discloses that an anti-CD79 antibody can be made via variety of methods, e.g. library screening (e.g. see pages 171 of the specification as-filed).  Regarding the claimed humanized CD79 antibody having substantially the same affinity to a murine antibody comprising VL of SEQ ID NO:10 and VH of SEQ ID NO:14, the specification discloses that the murine MA79b antibody (having VL of SEQ ID NO:10 and VH of SEQ ID NO:14) was humanized by aligning the murine VL and VH to human consensus VL kappa and human subgroup III consensus VH domain followed by hypervariable region grafting (e.g. see Example 1 in pages 218-219).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate support in the written disclosure and/or the drawings. See MPEP 2163.I.  


The genus of the humanized anti-CD79b antibody are therefore extremely large.  Applicant has disclosed only anti-CD79b antibody humanized from a murine antibody clone MA79b.  Thus Applicant has disclosed only a limited species of the antibody.   The claimed antibody lack a common structure essential for their function and the claims do not require any particular structure basis or testable functions be shared by the instant antibody with monovalent affinity to CD79b substantially the same as the murine antibody. 

The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of anti-CD79b antibody broadly encompassed by the claimed invention.

	The written description doctrine requires that sufficient representing species be disclosed in order to support the entire genus. Rather than simply listing various embodiments, the usual approach is to also describe common structural features of the species. See Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559 (Fed. Cir. 1997) and Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010). 
	
The recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying 
	Here, it should be pointed out that it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway Jr et al., Immunology, 3rd Edition, 1997 Garland Publishing Inc., pages 3:1-3:11. See entire selection). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., PNAS 1982, Mar; 79(6):1979-83. See entire document, particularly the abstract and the middle of the left column of page 1982). Thus, based upon the prior art, skilled artisans would reasonably understand that it is the structure of the CDRs within an antibody which gives rise to the functional property of antigen binding, the epitope to which said CDRs bind is an inherent property which appears to necessarily be present due to conservation of critical structural elements, namely the CDR sequences themselves.
	The knowledge of CD79b does not provide sufficient structure-identifying information about the humanized anti-CD19 antibody that is substantially the same as monovalent affinity to a murine antibody comprising VL of SEQ ID NO:10 and VH of SEQ ID NO:14.  For example, the instant specification discloses that the VL of SEQ ID NO:10 and VH of SEQ ID NO:14 is from murine MA79b antibody disclosed in Okazaki et al. (Blood 1993, 81:84-94) that teach immunizing mice with CD79b antigen yielded three different monoclonal anti-CD79 antibodies that binds different epitopes (e.g. see Abstract). Therefore, it appears that the broad genus of the antibody claimed in the amended claims by applicant lack adequate written description because there does not appear to be sufficient correlation between the structure of the antibody and the function of monovalent affinity substantially the same as monovalent affinity of a murine antibody comprising a VL of SEQ ID NO:10 and VH of SEQ 

Therefore, in view of the breadth of the claims, artisans would reasonably conclude that applicant was not in possession of the full breadth of “humanized anti-CD79b antibody” at the time the instant application was filed.  
	
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

8.	Claim 17 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Crowley et al. (US 2005/0238620) as evidenced by the working example 1 disclosed in page 219 in the instant specification and Okazaki et al. (Blood 1993 81(1):84-94).
	Crowley et al. teach an anti-human CD79b (TAHO5) antibody (e.g. see [0587]). Crowley et al. teach TAHO5 cDNA sequence as well as the protein encoded (e.g. see [0493]-[0494]). Cowley et al. teach antibody to TAHO5 (e.g. see [1050]-[1051] and [1058]). Crowley et al states: 
“[1098] Accordingly, in light of TAHO11, TAHO4, TAHO5, TAHO26, TAHO12 and TAHO1 expression pattern on chronic lymphocytic leukemia (CLL) samples as assessed by FACS, the molecules are excellent targets for therapy of tumors in mammals, including B-cell associated cancers, such as lymphomas (i.e. Non-Hodgkin's Lyphoma), leukemias (i.e. chronic lymphocytic leukemia), myelomas (i.e. multiple myeloma) and other cancers of hematopoietic cells”.

	As evidenced by the working example 1 in page 219 of the instant specification, humanized anti-CD79 antibody from murine MA79b antibody taught in Okazaki et al. is within the scope of the claim. Okazaki et al. teach murine anti-CD79b antibody SN8.   Although the reference is silent about the antibody monovalent affinity to human CD79b substantially the same as a murine antibody comprising VL of SEQ ID NO:10 and VH of SEQ ID NO14, it does not mean that the reference antibody does not have this feature.  Since the office does not have a laboratory to test the reference antibodies, it is applicant’s burden to show that the reference murine antibody SN8 does not have the VL of SEQ ID NO:10 and VH of SEQ ID NO:14 and that the reference humanized antibody does not have substantially the same affinity. See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).  

9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okazaki et al. (Okazaki et al. (Blood 1993 81(1):84-94) as evidenced by the working example 1 disclosed in page 219 in the instant specification in view of Crowley et al. (US 2005/0238650).

	Okazaki et al. teach three murine monoclonal antibodies SN8, SN8a, and SN8b that specifically binds prolymphocytic leukemia (PLL) antigen (e.g. see Abstract).  Okazaki et al. teach that these monoclonal antibodies can be used as delivery vehicles of cytotoxic agents to tumor targets. As evidenced by the working example 1 in page 219 of the instant specification, humanized anti-CD79 antibody from murine MA79b antibody taught in Okazaki et al. is within the scope of the claim.

	The reference teachings differ from the instant invention by not describing a humanized antibody from the murine antibodies.
Crowley et al. teach anti-TAHO5 antibody SN8 that is commercially available (e.g. see [1066] and [1113]). Crowley et al. claim a method for inhibiting the growth of cell by contacting a protein including TAHO5 (CD79b) with an antibody that is a humanized antibody (e.g. see claims 25 and 32). Crowley et al. teach that murine antibodies can be humanized with retention of high binding affinity for the antigen and other favorable biological properties; humanized antibodies can be prepared by analyzing the murine parental sequence and using commonly available three-dimensional immunoglobulin models available to an ordinary skill in the art (e.g. see [0689]). Crowley et al. teach humanized antibodies are advantageous in reducing antigenicity and HAMA response (human anti-mouse antibody) when antibody is intended for human therapy (e.g. see [0688]).
It would thus be obvious to one of ordinary skill in the art at the time the invention was filed to humanize the murine antibodies disclosed in Okazaki et al. using the methods taught by Crowley et al. An ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since Okazaki et al. teach murine monoclonal anti-CD79b antibody including SN8 can be used to delivery cytotoxic agent to tumor targets and Crowley et al. teach method of humanize murine anti-human CD79b antibody including commercially available clone SN8 to reduce HAMA response in human therapy.  As such, making humanized 

11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

12.	Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of US 8,088,378.

Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the claims in the US Patent are drawn to the same or nearly the same humanized anti-CD79 antibody.  The species of the antibody having specific amino acid sequences would anticipate the instantly claimed genus of humanized antibody. As such the claims in the US Patent would anticipate the instant invention.

13.	Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over:

Claims 1-118 of U.S. 10,949,432 (claims drawn to a method of treating a cancerous B cell proliferative disorder by administering to a human an effective amount of an immunocojugate comprising an anti-CD79b antibody having specific amino acid sequences of the six CDRs from both heavy and light chain); and

claims 1-8 of US 8,545,850 (claims drawn to an immunoconjugate comprising an anti-CD79b antibody having specific amino acid s sequences of the six CDRs from both heavy and light chain). 

Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the claims in the US Patents are drawn to the same or nearly the same humanized anti-CD79 antibody.  The species of the antibody having specific amino acid sequences would anticipate the instantly claimed genus of humanized antibody. As such the claims in the US Patents would anticipate the instant invention. 

Amgen, Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340 (Fed. Cir. 2009) which indicated that the prohibition under 35 U.S.C. 121 does not apply to claims in a pending case which are directed to a non-elected invention of an application and the case is not a divisional of the application, the above obviousness-type double patenting rejections are set forth. 
14.	No claim is allowed.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/CHUN W DAHLE/Primary Examiner, Art Unit 1644